 1   XAVIER BECERRA
     Attorney General of California
 2   RANDY L. BARROW
     Supervising Deputy Attorney General
 3   BENJAMIN M. GLICKMAN
     Supervising Deputy Attorney General
 4   LINDA L. GANDARA, State Bar No. 194667
     Deputy Attorney General
 5   ALI A. KARAOUNI, State Bar No. 260849
     Deputy Attorney General
 6   JOHN W. KILLEEN, State Bar No. 258395
     Deputy Attorney General
 7    1300 I Street, Suite 125
      P.O. Box 944255
 8    Sacramento, CA 94244-2550
      Telephone: (916) 210-6045
 9    Fax: (916) 324-8835
      E-mail: John.Killeen@doj.ca.gov
10   Attorneys for Defendant California Attorney
     General Xavier Becerra
11

12                          IN THE UNITED STATES DISTRICT COURT

13                        FOR THE EASTERN DISTRICT OF CALIFORNIA

14

15

16
     DELACROIX CORP., LOUISIANA                          Case No. 2:19-cv-02488-KJM-CKD
17   LANDOWNERS ASSOCIATION, INC.,
     and LOUISIANA WILDLIFE AND                      STIPULATION AND ORDER
18   FISHERIES COMMISSION,                           REGARDING MOTION FOR
                                                     TEMPORARY RESTRAINING ORDER
19                                       Plaintiffs, AND MOTION FOR PRELIMINARY
                                                     INJUNCTION
20                 v.
                                                         Judge:        Hon. Kimberly J. Mueller
21                                                       Trial Date:   None set
     XAVIER BECERRA, in his official capacity            Action Filed: December 12, 2019
22   as Attorney General of California,
23                                      Defendant.
24

25

26

27

28
                                                     1
                                                             Stipulation and Order (2:19-cv-02488-KJM-CKD)
 1                                             STIPULATION
 2         Plaintiffs Delacroix Corp., Louisiana Landowners Association, Inc., Louisiana Wildlife and

 3   Fisheries Commission, and Defendant California Attorney General Xavier Becerra (collectively,

 4   Parties), agree to and request that the Court approve the terms of the following stipulation:

 5         WHEREAS, Plaintiffs filed the Verified Complaint for Declaratory and Injunctive Relief.

 6   See ECF 1.

 7         WHEREAS, Plaintiffs filed a Motion for Temporary Restraining Order and Preliminary

 8   Injunction. See ECF 2.

 9         WHEREAS, the Court directed Defendant to file any opposition to the Motion for

10   Temporary Restraining Order by “close of business on December 20, 2019.”

11         ACCORDINGLY, IT IS HEREBY STIPULATED AND AGREED, by and between the

12   Parties, that:

13         1. To preserve Court and party resources, Defendant agrees that this stipulation shall be

14   construed to be a statement of non-opposition to the Motion for Temporary Restraining Order.

15   The Parties agree that Defendant’s non-opposition is not, and shall not be construed as, a waiver

16   or concession regarding any issue or argument raised in this case.

17         2. The Parties further agree that, language in Plaintiffs’ proposed orders related to the

18   Temporary Restraining Order notwithstanding, the California Department of Fish and Wildlife

19   may enforce the provisions of California Penal Code sections 653o(b)(1) and 653r pertaining to

20   the importation for commercial purposes, possession with intent to sell, or sale of alligator and

21   crocodile dead bodies, or parts or products thereof against activities that are not authorized or

22   otherwise permitted under the Endangered Species Act or its regulations. For the avoidance of

23   doubt and for purposes of this stipulation only, the parties agree that the importation for

24   commercial purposes, possession with intent to sell, and sale of certain alligator and crocodile

25   dead bodies, or parts or products thereof are at least conditionally authorized or permitted under

26   the Endangered Species Act or its regulations.

27         3. The Parties further agree that this stipulation applies to all enforcement of the provisions

28   of California Penal Code sections 653o(b)(1) and 653r pertaining to the importation for
                                                       2
                                                              Stipulation and Order (2:19-cv-02488-KJM-CKD)
 1   commercial purposes, possession with intent to sell, or sale of alligator and crocodile dead bodies,
 2   or parts or products thereof undertaken by the Defendant while the Temporary Restraining Order
 3   is in effect. Should Defendant initiate any enforcement actions under this Stipulation while the
 4   Temporary Restraining Order is in effect, Defendant will promptly notify Plaintiff of such action
 5   and explain how such enforcement action is consistent with this Stipulation.
 6         4. The Parties further agree that if there is a dispute among the Parties regarding whether
 7   any specific enforcement action is subject to the Temporary Restraining Order issued under this
 8   stipulation, the Court shall retain jurisdiction to decide the dispute, notwithstanding any claim of
 9   abstention or sovereign immunity. The Parties agree to confer in good faith about such dispute,
10   and agree to facilitate the prompt determination of any such dispute, including by agreeing to
11   resolution of such dispute on shortened notice.
12         5. The Parties further agree to, and request that the Court approve, the following briefing
13   schedule for the Motion for Preliminary Injunction:
14         March 13, 2020: Opposition to Motion for Preliminary Injunction due;
15         April 10, 2020: Reply in Support of Motion for Preliminary Injunction due;
16         April 24, 2020, at 10:00 a.m.: Hearing on Motion for Preliminary Injunction
17         6. The Parties further agree that Defendant’s obligation to answer or otherwise respond to
18   the First Amended Complaint shall be stayed until 21 days after the Court’s decision on
19   Plaintiffs’ Motion for Preliminary Injunction.
20         7. The Parties further agree that all discovery—including but not limited to the initial
21   scheduling conference under Federal Rules of Civil Procedure, Rule 26(f)—shall be stayed until
22   after the Court’s decision on Plaintiffs’ Motion for Preliminary Injunction.
23         8. The Parties further agree that any Temporary Restraining Order shall remain in force
24   until 30 days after any entry of any full or partial denial of Plaintiffs’ motions for a preliminary
25   injunction or a final judgment adverse to Plaintiffs, whichever comes first.
26         9. This stipulation shall not be construed as a waiver or concession regarding any issue or
27   argument. This stipulation and order is the product of mutual drafting and negotiation, such that
28   any ambiguity shall not be construed against any party.
                                                     3
                                                               Stipulation and Order (2:19-cv-02488-KJM-CKD)
 1        IT IS SO STIPULATED.
 2

 3

 4   Dated: December 20, 2019
                                     CALIFORNIA DEPARTMENT OF JUSTICE
 5

 6                                   /s/ John W. Killeen
                                     XAVIER BECERRA
 7                                   Attorney General of California
                                     RANDY L. BARROW
 8                                   Supervising Deputy Attorney General
                                     BENJAMIN M. GLICKMAN
 9                                   Supervising Deputy Attorney General
                                     LINDA L. GANDARA
10                                   Deputy Attorney General
                                     ALI A. KARAOUNI
11                                   Deputy Attorney General
                                     JOHN W. KILLEEN
12                                   Deputy Attorney General
                                     Attorneys for Defendant California Attorney
13                                   General Xavier Becerra
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                 4
                                       Stipulation and Order (2:19-cv-02488-KJM-CKD)
 1   Dated: December 20, 2019
                                    LOUISIANA DEPARTMENT OF JUSTICE
 2

 3                                  /s/ Joseph S. St. John (signature used by
                                    permission granted 12/20/19)
 4                                  ELIZABETH B. MURRILL
                                    Solicitor General of Louisiana
 5                                  JOSEPH S. ST. JOHN
                                    Deputy Solicitor General
 6                                  SHAE G. MCPHEE
                                    Assistant Solicitor General
 7
                                    CONSOVOY MCCARTHY PLLC
 8                                  Jeffrey M. Harris
                                    Bryan K. Weir
 9                                  Jordan M. Call
10                                  Attorneys for Plaintiff Louisiana Wildlife and
                                    Fisheries Commission
11

12   Dated: December 20, 2019
                                    DELACROIX CORP.
13

14                                  /s/ Melinda Benge Brown (signature used by
                                    permission granted 12/20/19)
15                                  MELINDA BENGE BROWN
                                    Attorneys for Plaintiff Delacroix Corp.
16

17   Dated: December 20, 2019
                                    CARVER DARDEN KORETZKY TESSIER FINN
18                                  BLOSSMAN & AREAUX LLC
19

20                                  /s/ M. Tayler Darden (signature used by
                                    permission granted 12/20/19)
21                                  M. TAYLOR DARDEN
                                    Attorneys for Plaintiff Louisiana Landowners
22                                  Association
23

24

25

26

27

28
                                5
                                      Stipulation and Order (2:19-cv-02488-KJM-CKD)
 1                                                   ORDER
 2         Having reviewed the Parties’ stipulation, and good cause appearing, it is ordered that:

 3         1. Based on Defendant’s non-opposition to Plaintiffs’ Motion for Temporary Restraining

 4   Order, the Motion for Temporary Restraining Order is GRANTED. Defendant BECERRA,

 5   together with his successors, agents, employees, representatives, and other persons under his

 6   supervision, are ENJOINED from enforcing California Penal Code Sections 653o and 653r with

 7   respect to any dead body, or any part or product thereof, of any crocodile or alligator.

 8         2. Notwithstanding paragraph 1, the California Department of Fish and Wildlife may

 9   enforce the provisions of California Penal Code sections 653o(b)(1) and 653r pertaining to the

10   importation for commercial purposes, possession with intent to sell, or sale of alligator and

11   crocodile dead bodies, or parts or products thereof, during the pendency of the case, against

12   activities that are not authorized or otherwise permitted under the Endangered Species Act or its

13   regulations.

14         3. This Order applies to all enforcement of the provisions of California Penal Code sections

15   653o(b)(1) and 653r pertaining to the importation for commercial purposes, possession with

16   intent to sell, or sale of alligator and crocodile dead bodies, or parts or products thereof

17   undertaken by the Defendant while the Temporary Restraining Order is in effect. Should

18   Defendant initiate any enforcement actions under this Stipulation while the Temporary

19   Restraining Order is in effect, Defendant shall promptly notify Plaintiff of such action and explain

20   how such enforcement action is consistent with this Order.

21         4. If there is a dispute among the Parties regarding whether any specific enforcement action

22   is subject to this Temporary Restraining Order, the Court shall retain jurisdiction to decide the

23   dispute, notwithstanding any claim of abstention or sovereign immunity. The Parties shall confer

24   in good faith about such dispute and shall facilitate the prompt determination of any such dispute,

25   including by agreeing to resolution of such dispute on shortened notice.

26         5. This Temporary Restraining Order shall remain in force until 30 days after any entry of

27   any full or partial denial of Plaintiffs’ motions for a preliminary injunction or a final judgment

28   adverse to Plaintiffs, whichever comes first.
                                                        6
                                                               Stipulation and Order (2:19-cv-02488-KJM-CKD)
 1         6. The Motion for Preliminary Injunction is set for briefing and hearing according to the
 2   following schedule:
 3         March 13, 2020: Opposition to Motion for Preliminary Injunction due;
 4         April 10, 2020: Reply in Support of Motion for Preliminary Injunction due;
 5         April 24, 2020, at 10:00 a.m.: Hearing on Motion for Preliminary Injunction
 6         7. Defendant’s obligation to answer or otherwise respond to the First Amended Complaint
 7   shall be stayed until 21 days after the Court’s decision on Plaintiffs’ Motion for Preliminary
 8   Injunction.
 9         8. All discovery—including but not limited to the initial scheduling conference under
10   Federal Rules of Civil Procedure, Rule 26(f)—shall be stayed until after the Court’s decision on
11   Plaintiffs’ Motion for Preliminary Injunction.
12         9. Plaintiffs are not required to post a bond.
13   IT IS SO ORDERED.
14

15   DATED:        December 22, 2019.
16

17
                                                      UNITED STATES DISTRICT JUDGE
18

19

20

21

22

23

24

25

26

27

28
                                                       7
                                                             Stipulation and Order (2:19-cv-02488-KJM-CKD)
